 SYLVANIA ELECTRIC PRODUCTS, INC.201In view of the foregoing, and particularly in view of the fact thatthese lubrication duties have been performed by handymen since 1949;that the handymen have been supervised by the maintenance foremanwho has charge of the mechanics at the Veterans' Shop ; that thesehandymen have worked the same hours and shared the same locker areaas the mechanics; and that handymen performing these duties havebeen allowed to progress to mechanic apprentice and eventually be-come mechanics, we conclude that upon the basis of the entire recordthe Board certification in 38 NLRB 1346 should include the classifica-tion "lubrication men."Accordingly, we thereby amend the certifica-tion to include lubrication men in the unit described in the originalcertification.MEMBERS RODGERS and FANNING took no part in the consideration ofthe above Decision Clarifying Certification of Representatives.Sylvania Electric Products,Inc.andDistrict Lodge 131, Inter-nationalAssociation ofMachinists,AFL-CIO,Petitioner.Case No. 18-RC-3653.November 21, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ray C. Jenkins, hearingofficer.The hearing officer's rulings made ,it the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization claims to represent certain employeesof the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4. In accordance with the stipulation of the parties, we find thatthe following employees of the Employer constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees at the Employer'sBurlington, Iowa, plant, including cafeteria employees and groupleaders; but excluding executives, monitors and all other supervisors1The InternationalUnion of Electrical,Radio, andMachine Workers, AFL-CIO, waspermittedto intervene in thisproceeding.122 NLRB No. 35. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDof higher rank, engineers, technicians, draftsmen, designers, officeand plant clerical employees, watchmen, guards, supervisors, andprofessional employees as defined in the Act.5.The Petitioner and the Employer contend that employees on"excused absence" and "laid-off for lack of work" lists should notbe permitted to vote.The Intervenor, however, takes the positionthat these employees should be eligible to vote.The Employer is engaged at Burlington in the production of highlyspecialized electronic tubes for Government contracts, prime Govern-ment contractors, and commercial sales.At the time of the hearing,production was 55 percent of the October 1957 level and the employeecomplement was approximately 56 percent of the October 1957 com-plement.The record indicates that current Government contractshave been stretched out or are being completed, plant inventoriesare building up, and efficiency of operation is increasing.Becauseof these factors the future outlook for the plant is a further decreasein employment.At the time of the hearing there were 389 employees who havebeen laid off for lack of work. These employees are maintained inorder of seniority on a recall list which is posted in the plant.Theyretain their seniority on this list for 18 months after layoff and willbe recalled to work in order of their seniority if jobs become avail-able.In addition to these laid-off employees, there were also at thetime of the hearing, 77 employees on the "excused absence" list. Theseemployees, usually on maternity medical leave, are not retained onthe payroll, nor are they automatically restored to their duties whenthey notify the Employer that they are ready to return to work.On the contrary, they must produce a medical certificate and, ifsatisfactory, they are then placed on the "laid-off for lack of work"list to be recalled in order of seniority if jobs become available asare the other laid off employees on the list.The status of the "excusedabsence" employees is unlike that of other employees who are onsick leave and whom the Employer retains on the payroll for periodsup to 6 months and who are immediately restored to their jobs whenthey are physically able to return to work.The parties agree thatthe latter employees are eligible to vote under the Board's customarypolicy.The Board has established a rule whereby laid-off employees arepermitted to vote if they have a "reasonable expectation" of beingrecalled.As the employees on the "laid-off for lack of work" list donot have such a reasonable expectation of recall they are not eligible.2With respect to the employees on the "excused absence" list, we find2 Sylvania ElectricProducts, Inc.,119 NLRB '824. THE TETRAD CO., INC.203that theirprospects of recall are no better than those of the employeeson the "laid-off for lack of work"list.Accordingly,the "excusedabsence" employees,too, are ineligible to vote.3[Text of Direction of Election omitted from publication.]$ To the extent that the Board held otherwise in the above-cited case involving anotherplant of the Employer, we hereby overrule it.The Tetrad Co., Inc.andInternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO,Petitioner.Case No.2-RC-9371.November 21, 1958SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuantto the Board's Decision and Direction of Election,' datedJune 10, 1958, an election by secret ballot was conducted on July 1,1958, under the direction and supervision of the Regional Directorfor the Second Region among the employees in the unit foundappropriate by the Board.At the close of the election, the partieswere furnished a tally of ballots which showed that 37 votes werecast for the Petitioner, 41 votes were cast against the Petitioner, and13 ballots were challenged.Thereafter, the Petitioner filed timely objections to conduct affect-ing the results of the election.As the challenged ballots were suffi-cient to affect the results of the election, the Regional Director, inaccordance with the provisions of the Board's Rules and Regulations,Series 7, investigated the challenges as well as the objections, and onOctober 6, 1958, issued and duly served on the parties his report onchallenged ballots and objections to the election. In his report, herecommended that one of the objections 2 be sustained, that the elec-tion be set aside, and that the challenges to 9 of the 13 ballots besustained.'Thereafter the Petitioner filed timely exceptions to theRegionalDirector'sfindings as to the challenged ballots.TheEmployer also filed timely exceptions to the Regional Director'sfinding with respect to the objections.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].Upon the entire record in this case the Board finds :1 Unpublished.2 The Regional Director did not deem it necessary to consider the other objections inview of his recommendation to set the election aside.3The Regional Director did not deem it necessary to resolve the four remainingchallenged ballots,because they could not affect the results of the election.122 NLRB No. 31.